Citation Nr: 1755464	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-02 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1. Entitlement to an increased rating for low back disability. 

2. Whether new and material evidence has been received to reopen a claim for service connection for hypertension, and, if so, whether service connection is warranted. 
 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The reopened claim for service connection for hypertension as well as the claim for an increased rating for low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 2004 rating decision, the RO denied the Veteran's claim for service connection for hypertension.  While the Veteran initiated an appeal of that decision, she did not timely perfect the appeal or submit new and material evidence during the appeal period, and that decision is final.  

2. Some of the evidence received since the April 2004 final denial is new and relates to an unestablished fact necessary to substantiate the claim for hypertension.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for hypertension was initially denied    by an April 2004 rating decision.  Although the Veteran initiated an appeal with a notice of disagreement submitted in March 2005, the Veteran did not timely submit a substantive appeal following the RO's issuance of a statement of the case in December 2005, nor did she submit relevant evidence within one year of that decision; therefore, that decision is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).
Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to          that claim. 38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise          a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence considered at the time of the April 2004 decision included some elevated blood pressure readings during service, including upon pre-separation general VA examination in February 2004.  However, a confirmed diagnosis of hypertension was not then established.   

Subsequent to that time, VA treatment records have provided a diagnosis of hypertension as a chronic condition.  Thus, by establishing a current disability,      this new evidence raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.  See Shade, 24 Vet. App. 110.  The reopened claim is the subject of remand, below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and to that extent only, the appeal is granted.


REMAND

The Board finds that additional development is needed on the reopened claim for service connection for hypertension and the claim for an increased rating for the low back disability. 

The Veteran was last afforded a VA examination addressing her service-connected     low back disability in August 2010.  At her hearing in July 2017 she testified that her back disability had increased in severity since that time.  Hence, a new examination is warranted.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Concerning the claim for hypertension, the Veteran's service treatment records reflect some elevated blood pressure readings.  Upon VA general medical examination in February 2004, prior to service separation, blood pressure readings were 146/87, 139/93, and 144/86.  Hypertension was assessed as not found.  Post service treatment records establish the current presence of hypertension.  A VA examination is required to address whether the Veteran's current hypertension is related to service.  

The Veteran has reported that she receives all of her medical care through             VA.  Relevant ongoing medical records should also be requested.  38 U.S.C.. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Updated VA treatment records should be obtained and associated with the claims file. 

2. Schedule the Veteran for a VA back examination to determine the current severity of her low back disability. The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary should be conducted, including range of motion testing in both active and passive motion and with repetitive use.  All test findings should be reported in detail.  

3. Schedule the Veteran for a VA examination to address claimed hypertension. The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail. 

Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current hypertension had its onset during active service or is related to service.  For this opinion, the examiner should address elevated blood pressure readings present during service as well as blood pressure readings obtained upon VA general examination in February 2004, prior to service   separation.  The examiner should explain the 
reasons for all conclusions reached.  

4. After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated. If the benefits sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


